FIFTH AMENDMENT TO LOAN AGREEMENT



THIS FIFTH AMENDMENT TO LOAN AGREEMENT (this "Amendment"), dated as of March
____, 2008, is between CONCORD TECHNOLOGIES, L.P., a Texas limited partnership
("Concord"), GEOSPACE ENGINEERING RESOURCES INTERNATIONAL, LP, a Texas limited
partnership ("Engineering"), GEOSPACE TECHNOLOGIES, LP, a Texas limited
partnership ("Geospace"), OYO INSTRUMENTS, LP, a Texas limited partnership
("Instruments"), and OYOG OPERATIONS, LP, a Texas limited partnership
("Operations", and together with Concord, Engineering, Geospace and Instruments,
the "Borrowers"), jointly and severally, and REGIONS BANK (F/K/A UNION PLANTERS
BANK, N.A.) ("Lender").



RECITALS:



Borrowers and Lender entered into that certain Loan Agreement dated as of
November 22, 2004, as amended by First Amendment to Loan Agreement dated as of
September 19, 2005, Second Amendment to Loan Agreement dated as of June 16,
2006, Third Amendment to Loan Agreement dated as of January 10, 2007, and Fourth
Amendment to Loan Agreement dated as of October 12, 2007 (as amended, the
"Agreement").



Pursuant to the Agreement, OYO Geospace Corporation, OYOG, LLC and OYOG Limited
Partner, LLC ("Guarantors") executed those certain Guaranty Agreements dated as
of January 10, 2007 (the "Guaranty Agreements") pursuant to which Guarantors
guaranteed to Lender the payment and performance of the Obligations (as defined
in the Agreement).



Borrowers and Lender now desire to amend the Agreement as herein set forth.



NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:



 

ARTICLE



Definitions



Section Definitions. Capitalized terms used in this Amendment, to the extent not
otherwise defined herein, shall have the meanings given to such terms in the
Agreement, as amended hereby.



 

ARTICLE



Amendments



Section Amendment to Certain Definitions. Effective as of date hereof, the
definition of each of the following terms contained in Section 1.1 of the
Agreement is amended to read in its respective entirety as follows:



"Guarantors" means GFC, General Partner, Limited Partner and Parent.



"Guaranty Agreements" means the Guaranty-GFC, the Guaranty-General Partner, the
Guaranty-Limited Partner and the Guaranty-Parent.



"Security Agreements" means the Security Agreement-GFC, the Security
Agreement-Concord, the Security Agreement-Engineering, the Security
Agreement-Geospace, the Security Agreement-Instruments and the Security
Agreement-Operations.



Effective as of the date hereof, the following definitions shall be added to
Section 1.1 of the Agreement in proper alphabetical order:



"GFC" means Geospace Finance Corp., a Texas corporation, and its successors and
assigns.



"Guaranty-GFC" means the Guaranty Agreement executed by GFC in favor of Lender
in substantially the form of Exhibit "N" hereto, as the same may be amended,
supplemented or modified.



"Security Agreement-GFC" means the Security Agreement executed by GFC in favor
of Lender in substantially the form of Exhibit "O" hereto, as the same may be
amended, supplemented or modified.



Section Amendment to Section 4.1. Effective as of the date hereof, paragraph (c)
shall be added to Section 4.1 of the Agreement and shall read in its entirety as
follows:



(c) GFC shall grant to Lender a first priority security interest in (i) all of
its accounts, accounts receivable, general intangibles (but excluding patents,
trademarks, trade names and other intellectual property), inventory, chattel
paper, documents, instruments, deposit accounts, equipment, machinery and
furniture, and (ii) all of its investment property, cash and financial assets
arising therefrom, whether now owned or hereafter acquired, and all products and
proceeds thereof, pursuant to the Security Agreement-GFC executed by GFC.



Section Amendment to Section 6.14. Effective as of the date hereof, Section 6.14
of the Agreement is amended to read in its entirety as follows:



Section 6.14. Subsidiaries. Neither any Borrower nor any Guarantor has any
Subsidiaries except as shown on the OYO Geospace Corporation Entity Structure As
of December 31, 2007 (the "Corporate Chart") delivered by Borrowers to Lender.
Each Borrower and each Guarantor owns the percentage of ownership interests in
its Subsidiaries shown on the Corporate Chart.



Section Amendment to Section 8.12. Effective as of the date hereof, Section 8.12
of the Agreement is amended to read in its entirety as follows:



Section 8.12. Capital Expenditures. No Borrower will permit the aggregate
capital expenditures of Borrowers, Guarantors and their Subsidiaries (other than
GFC) to exceed (a) $18,000,000.00 during the fiscal year ending September 30,
2008 and (b) $18,000.000.00 for the fiscal year ending September 30, 2009 and
any fiscal year thereafter.



Section Amendment to Section 8.1. Effective as of the date hereof, Section 8.1
of the Agreement is amended to read in its entirety as follows:



Section 8.1. Debt. No Borrower will incur, create, assume or permit to exist,
nor will it permit any Guarantor or any Subsidiary to incur, create, assume, or
permit to exist, any Debt, except Debt to Lender, Debt described in Schedule
8.1(c), Subordinated Debt, accounts payable in the ordinary course of business,
Debt arising from the endorsement of instruments for collection in the ordinary
course of business, Debt to local Russian Bank (consisting of an overdraft line
of credit) in an aggregate principal amount which does not exceed $500,000.00 at
any time, and in addition to Debt otherwise permitted by this Section 8.1, Debt
of Borrowers, Guarantors and their Subsidiaries in an aggregate principal amount
which does not exceed $3,000,000.00 outstanding at any time.



Section Amendment to Exhibits and Schedules. Effective as of the date hereof,
(a) Exhibit "N" shall be added to the Agreement (Guaranty-GFC) in substantially
the form of Annex "A" to this Amendment, (b) Exhibit "O" shall be added to the
Agreement (Security Agreement-GFC) in substantially the form of Annex "B" to
this Amendment and (c) Schedule 8.1(c) is amended to read in its entirety as set
forth in Annex "C" to this Amendment.



 

ARTICLE



Conditions Precedent



Section Conditions. The effectiveness of this Amendment is subject to the
receipt by Lender of the following in form and substance satisfactory to Lender:



Certificate - Each Borrower. For each Borrower, a certificate of an officer of
such Borrower acceptable to Lender certifying (i) resolutions of the General
Partner which authorize the execution, delivery and performance by such Borrower
of this Amendment and the other Loan Documents executed or delivered or to be
executed or delivered in connection therewith to which such Borrower is or is to
be a party, and (ii) the names of the officers of such Borrower authorized to
sign this Amendment and each of the other Loan Documents to which such Borrower
is or is to be a party together with specimen signatures of such Persons.



Governmental Certificates - Each Borrower. A certificate issued by the
appropriate government official of the state of organization of each Borrower as
to the existence of such Borrower.



Certificate-GFC. A certificate of the Secretary or another officer of GFC
acceptable to Lender certifying (i) resolutions of the board of directors of GFC
which authorize the execution, delivery and performance by GFC of the
Guaranty-GFC and the other Loan Documents to which GFC is or is to be a party
and (ii) the names of the officers of GFC authorized to sign the Guaranty-GFC
and each of the other Loan Documents to which GFC is or is to be party together
with specimen signatures of such officers.



Organizational Documents-GFC. The Certificate of Formation and the Bylaws of GFC
certified by the Secretary or another officer of GFC acceptable to Lender.



Governmental Certificates-GFC. Certificates issued by the appropriate government
officials of the state of incorporation of GFC as to the existence and good
standing of GFC.



Security Agreement-GFC. The Security Agreement-GFC executed by GFC.



Guaranty-GFC. The Guaranty-GFC executed by GFC.



Financing Statements. Uniform Commercial Code financing statements showing GFC
as debtor.

UCC Search. A Uniform Commercial Code search showing all financing statements
and other documents or instruments on file against GFC in the office of the
Secretary of State of Texas.



Additional Information. Such additional documents, instruments and information
as Lender may reasonably request.



Section Additional Conditions. The effectiveness of this Amendment is also
subject to the satisfaction of the additional conditions precedent that the
representations and warranties contained herein and in all other Loan Documents,
as amended hereby, shall be true and correct as of the date hereof as if made on
the date hereof, all proceedings, corporate or otherwise, taken in connection
with the transactions contemplated by this Amendment and all documents,
instruments and other legal matters incident thereto shall be satisfactory to
Lender, and no Event of Default or Unmatured Event of Default shall have
occurred and be continuing.



 

ARTICLE



Ratifications, Representations, and Warranties



Section Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and except as expressly modified and superseded by this Amendment,
the terms and provisions of the Agreement are ratified and confirmed and shall
continue in full force and effect. Borrowers and Lender agree that the Agreement
as amended hereby shall continue to be the legal, valid and binding obligation
of such Persons enforceable against such Persons in accordance with its terms.



Section Representations, Warranties and Agreements. Each Borrower hereby
represents and warrants to Lender that the execution, delivery, and performance
of this Amendment and any and all other Loan Documents executed or delivered in
connection herewith have been authorized by all requisite action on the part of
such Borrower and will not violate the Organizational Documents of such
Borrower, the representations and warranties contained in the Agreement as
amended hereby, and all other Loan Documents are true and correct on and as of
the date hereof as though made on and as of the date hereof, no Event of Default
or Unmatured Event of Default has occurred and is continuing,  such Borrower is
in full compliance with all covenants and agreements contained in the Agreement
as amended hereby, such Borrower is indebted to Lender pursuant to the terms of
the Note, as the same may have been renewed, modified, extended and rearranged,
including, without limitation, renewals, modifications and extensions made
pursuant to this Amendment, the liens, security interests, encumbrances and
assignments created and evidenced by the Loan Documents are, respectively, valid
and subsisting liens, security interests, encumbrances and assignments and
secure the Note as the same may have been renewed, modified or rearranged,
including, without limitation, renewals, modifications and extensions made
pursuant to this Amendment, and such Borrower has no claims, credits, offsets,
defenses or counterclaims arising from the Loan Documents or Lender's
performance under the Loan Documents.



Section Corporate Entity Structure. Borrower agrees that attached hereto as
Annex "D" is a true and correct copy of the OYO Geospace Corporation Entity
Structure As of December 31, 2007.



 

ARTICLE



Miscellaneous



Section Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Documents including any Loan
Document furnished in connection with this Amendment shall fully survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely on them.



Section Reference to Agreement. Each of the Loan Documents, including the
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement, as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement, as amended hereby.



Section Expenses of Lender. As provided in the Agreement, Borrowers agree to pay
on demand all reasonable costs and expenses incurred by Lender in connection
with the preparation, negotiation and execution of this Amendment and the other
documents and instruments executed pursuant hereto and any and all amendments,
modifications and supplements thereto, including, without limitation, the costs
and fees of Lender's legal counsel, and all reasonable costs and expenses
incurred by Lender in connection with the enforcement or preservation of any
rights under the Agreement, as amended hereby, or any other Loan Document,
including, without limitation, the costs and fees of Lender's legal counsel.



Section Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.



Section APPLICABLE LAW. THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN
HOUSTON, HARRIS COUNTY, TEXAS AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.



Section Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Lender and Borrower and their respective successors and
assigns, except Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender.



Section Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.



Section Effect of Waiver. No consent or waiver, express or implied, by Lender to
or for any breach of or deviation from any covenant, condition or duty by any
Borrower under this Amendment shall be deemed a consent or waiver to or of any
other breach of the same or any other covenant, condition or duty.



Section Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.



Section ENTIRE AGREEMENT. THIS AMENDMENT AND ALL OTHER INSTRUMENTS, DOCUMENTS,
AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT EMBODY
THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THIS AMENDMENT AND THE OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS
EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT, AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO.



[[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]]

Executed as of the date first written above.



BORROWERS:



CONCORD TECHNOLOGIES, LP



By: OYOG, LLC,

its general partner



 

By:

Thomas T. McEntire

Vice President and

Chief Financial Officer



 

GEOSPACE ENGINEERING RESOURCES

INTERNATIONAL, LP



By: OYOG, LLC,

its general partner



 

By:

Thomas T. McEntire

Vice President and

Chief Financial Officer



 

GEOSPACE TECHNOLOGIES, LP



By: OYOG, LLC,

its general partner



 

By:

Thomas T. McEntire

Vice President and

Chief Financial Officer



 

OYO INSTRUMENTS, LP



By: OYOG, LLC,

its general partner



 

By:

Thomas T. McEntire

Vice President and

Chief Financial Officer



 

OYOG OPERATIONS, LP



By: OYOG, LLC,

its general partner



By:

Thomas T. McEntire

Vice President and

Chief Financial Officer



 

LENDER:



REGIONS BANK



 

By:

Keith S. Page

Senior Vice President

Each of the undersigned Guarantors hereby consents and agrees to this Amendment
and agrees that the Guaranty Agreement executed by such Person shall remain in
full force and effect and shall continue to be the legal, valid and binding
obligations of such Guarantor, enforceable against such Guarantor in accordance
with its terms and shall evidence such Guarantor's guaranty of the Note as
renewed and extended from time to time.



 

OYOG, LLC



 

By:

Thomas T. McEntire

Vice President and Chief Financial Officer



 

OYOG LIMITED PARTNER, LLC



 

By:

Thomas T. McEntire

Manager



 

OYO GEOSPACE CORPORATION



 

By:

Thomas T. McEntire

Vice President and Chief Financial Officer

LIST OF ANNEXES



 

Annex Document



A Guaranty-GFC



B Security Agreement-GFC



C Schedule 8.1(c)



D OYO Geospace Corporation Entity Structure As of December 31, 2007

Annex "A"



Guaranty-GFC

Annex "B"



Security Agreement-GFC

Annex "C"



Schedule 8.1(c)

Annex "D"



OYO Geospace Corporation Entity Structure As of December 31, 2007